488 So.2d 820 (1986)
STATE of Florida, Petitioner,
v.
James Ernest MILLER, Respondent.
No. 67276.
Supreme Court of Florida.
May 8, 1986.
Rehearing Denied June 24, 1986.
Jim Smith, Atty. Gen. and Joy B. Shearer, Asst. Atty. Gen., West Palm Beach, for petitioner.
Richard L. Jorandby, Public Defender, and Anthony Calvello and Gary Caldwell, Asst. Public Defenders, 15th Judicial Circuit, West Palm Beach, for respondent.
ADKINS, Justice.
In Miller v. State, 468 So.2d 1018 (Fla. 4th DCA 1985), the court vacated Miller's sentence because he was sentenced pursuant to the guidelines in effect at the time of sentencing as opposed to the guidelines in effect at the time the crime was committed. In State v. Jackson, 478 So.2d 1054 (Fla. 1985), we held that the trial court may sentence a defendant pursuant to the guidelines in effect at the time of sentencing.
Accordingly, the decision of the district court is quashed.
It is so ordered.
BOYD, C.J., and OVERTON and McDONALD, JJ., concur.
EHRLICH, J., concurs specially with an opinion, in which SHAW, J., concurs.
EHRLICH, Justice, concurring specially.
I concur because of this Court's decision in State v. Jackson, 478 So.2d 1054 (Fla. 1985), but I adhere to the views expressed in my dissent therein.
SHAW, J., concurs.